CHRISTIAN, J.
The offense is murder; the punishment,, confinement in the penitentiary for thirty years.
No bills of exception are found in the record. The jury were warranted in concluding from the evidence that appellant threatened to kill Oscar Dougherty, and that he thereafter killed him by cutting and stabbing him with a knife. Such facts were not controverted. Appellant offered no testimony.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.